Appeal from an order of the Supreme Court at Special Term, entered February 18, 1977 in Albany County, which granted petitioner’s application for permission to file a late claim against appellant school district. The Court of Appeals has recently given subdivision 5 of section 50-e of the General Municipal Law retroactive effect to the extent of allowing applications to file late within the time limited for the commencement of the action against the public corporation so long as the claim arose after September 1, 1975 (Matter of Beary v City of Rye, 44 NY2d 398). The claim in this case arose in January, 1976 and the motion to file late was made returnable in December of that year. Thus, the motion was properly considered under the provisions of seetionJIQ-e, as amended. In view of the fact that appellant had actual notice of the accident and that its agents were present when the accident occurred, we can find no abuse of *808Special Term’s discretion under the statute to grant leave to file a late claim. Order affirmed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur. [89 Misc 2d 390.]